Exhibit NEWS RELEASE FOR IMMEDIATE RELEASE:November 14, 2008 CRC Health Corporation Reports Operating Results For theThird Quarter andNine Months EndedSeptember 30, CUPERTINO, CA,November 14, 2008 – CRC Health Corporation (“CRC” or the “Company”), a leading provider of substance abuse treatment and youth services through its wholly owned consolidated subsidiaries, announced its results for the third quarter and nine months ended September 30, 2008, reflecting contributions from acquisitions and continued organic growth. The Company has three operating divisions:recovery division, youth division, and healthy living division.The recovery division provides substance abuse and behavioral disorder treatment services through residential treatment facilities and outpatient treatment clinics.The youth division provides educational programs for underachieving young people through residential schools and wilderness programs.The healthy living division provides adolescent and adult weight management programs and treatment services for eating disorders.For segment reporting purposes, the Company reports in two segments:recovery and youth.The healthy living division is combined with corporate/other as it does not meet the quantitative threshold for separate segment reporting. Comparative financial results and selected statistics for the third quarter and nine months ended September 30, 2008 have been presented to conform to the Company’s new organizational structure which became effective on October 1, 2007. At September 30, 2008, the Company concluded that a portion of its youth division was impaired. The Company believes that there will be a decrease in expected future cash flows in the youth division based upon current economic conditions including the lack of availability of student loans, credit for our clients, and other factors.
